REQUESTED BY: Randy R. Stoll, Seward County Attorney
1:  What fees should be assessed to replace motor vehicle license plates which have been lost?
2: Should a fee of $75.00 be assessed to renew a prestige motor vehicle license plate which is not renewed within the grace period provided by law?
1: $4.50. A new plate fee of $1.00 per license plate and a lost plate fee of $2.50 shall be assessed.
2: Yes.
First, you have inquired as to the amount of the fee which should be assessed by county treasurers to replace motor vehicle license plates which have been lost. Neb.Rev.Stat. § 60-311(4) (Reissue 1984) provides: (4) Whenever new license plates, including duplicate or replacement license plates, are furnished to any person, a fee of one dollar per plate shall be charged in addition to all other required fees. Such additional fees shall be transmitted to the State Treasurer and by him or her deposited in the Highway Trust Fund. (emphasis added.) Neb.Rev.Stat. § 60-324 (Reissue 1984) provides in pertinent part: In case any such plate or certificate of registration shall be lost or mutilated, or shall have become illegible, the person to whom such plate and certificate shall have been furnished shall immediately apply to the county treasurer for a duplicate certificate or for new license plates, accompanying his application with a fee of one dollar for a duplicate certificate and a fee of two dollars and fifty cents for a duplicate or replacement license plate. (emphasis added). Thus, the total obligation owed for a lost license plate is $4.50, which is comprised of a new plate fee of $1.00 per license plate for two plates, and lost plate fee of $2.50.
We recognize that in some instances where a license plate is lost it will be necessary for the county treasurer to issue a duplicate or new registration certificate in addition to replacing the license plate. Neb.Rev.Stat. § 60-302 (Supp. 1985) states in pertinent part: The county treasurer or his or her agent shall collect in addition to other registration fees, the sum of one dollar and fifty cents, for each and every certificate issued, which fee shall be transmitted by the county treasurer to the State Treasurer and shall, by the State Treasurer, be credited to the Highway Trust Fund. (emphasis added). Additionally, the following language is contained in Neb.Rev.Stat. § 60-326.01 (Reissue 1984): The various county treasurers shall act as agents for the Department of Motor Vehicles in the collection of all motor vehicle registration fees. While acting as such agents, the county treasurers shall collect in addition to the registration fees and for the county retain one dollar for each registration from the funds collected for the registration issued. The one dollar additional fee shall be accounted for as other fees passing through their hands. The county treasurers shall transmit all registration fees collected by them to the State Treasurer for deposit in the Highway Trust Fund.
Each of the above two sections provides that the fee shall be in addition to other registration fees. Therefore, pursuant to § 60-302, 60-324, and 60-326.01, where a duplicate or new registration certificate is issued, the total obligation owed for the certificate is $3.50, which is comprised of a certificate fee of $1.50, a duplicate certificate fee of $1.00, and a county fee of $1.00.
Second, you have inquired as to whether a fee of $75.00 should be assessed by county treasurers to renew a prestige motor vehicle license plate which is not renewed within the grace period provided by law. With regard to the registration period for all motor vehicle license plates, Neb.Rev.Stat. § 60-310 (Reissue 1984) provides: The certificate of registration and license plates furnished by the department shall be valid during the registration period for which they are issued and, when renewal tabs furnished pursuant to section 60-311 have been affixed thereto, they shall also be valid for the registration period designated by such renewal tabs. The registration period for motor vehicles, trailers, semitrailers and cabin trailers required to be registered as provided in section 60-302 shall expire on the first day of the month one year from the month of issuance, and renewal shall become due on such day and shall become delinquent on the first day of the following month. . . .
Fees for prestige license plates are established by Neb.Rev.Stat. § 60-311.12 (Reissue 1984): Application for personalized prestige license plates shall be made to the Department of Motor Vehicles. The department shall make available through each county treasurer forms to be used for such applications. Each initial application shall be accompanied by a fee of seventy-five dollars. Each application for renewal of a license number previously approved and issued shall be accompanied by a fee of thirty-five dollars. All such fees shall be transmitted to the State Treasurer for deposit in the General Fund.
In accordance with § 60-310 and § 60-311.12, if a prestige license plate is not renewed within the month in which the registration expires, the application for such plate must be accompanied by a fee of $75.00. Section60-310 provides that the certificate of registration and license plates are valid only during the period for which they are issued, and that the certificate of registration and license plates expire on the first day of the month one year from the month of issuance.
Thus, if a registration and prestige license plate are promptly renewed within the month that they expire, only a fee of $35.00 will be assessed. However, if the registration and prestige license plate are not renewed within the time provided by law, they will cease to be valid. To renew a prestige license plate after it has become invalid, a fee of $75.00 must accompany the application for such plate.
The policy behind the registration requirements is to encourage prompt renewal of registration and license plates. If an individual fails to renew his or her registration and prestige license plates within the month-long grace period provided by § 60-310, he or she will be assessed a $75.00 fee to reinstate the prestige license plates.
Sincerely,
ROBERT M. SPIRE Attorney General
Jill Gradwohl Assistant Attorney General